Hall, P. J., and Wilson, J., concur. Finding of fact: The court finds as a fact that the plaintiff was retained by defendant as its counsel upon a written contract of retainer at an annual sum of $3,000, payable in monthly^ instalments of $250; that during the months of September, October, November and December, 1928, and January, 1929, the plaintiff conferred with and advised Charles McNeil and his attorney regarding the filing of an action against the defendant to compel the defendant to pay dividends on the preferred stock of the defendant corporation, which was in violation of his duty as attorney for the defendant under the contract between the parties, and in doing so the plaintiff acted unknown to the defendant at the time the monthly payments were made; that for the period from September 1, 1928 to February, 1929, for the money received by the plaintiff a proper judgment will be entered upon the plea of the defendant’s set-off, the sum of $1,250 will be added to the $550 allowed by the trial court, and judgment for the sum of $1,800 will be entered.